Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1 Filed
                                      7 05/23/19
                                         Filed 05/24/19
                                                   Page 1
                                                        Page
                                                          of 4 1 of 4
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1 Filed
                                      7 05/23/19
                                         Filed 05/24/19
                                                   Page 2
                                                        Page
                                                          of 4 2 of 4
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1 Filed
                                      7 05/23/19
                                         Filed 05/24/19
                                                   Page 3
                                                        Page
                                                          of 4 3 of 4
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1 Filed
                                      7 05/23/19
                                         Filed 05/24/19
                                                   Page 4
                                                        Page
                                                          of 4 4 of 4
